NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               ROBERT FRANCO CORONADO, Appellant.

                             No. 1 CA-CR 16-0164
                               FILED 11-10-2016


           Appeal from the Superior Court in Maricopa County
                       No. CR2015-123669-001 DT
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                          STATE v. CORONADO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Robert Franco Coronado (“Appellant”) appeals his conviction
and sentence for disorderly conduct. Appellant’s counsel has filed a brief
in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California,
386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
stating he has searched the record for error but failed to identify any
arguable question of law that is not frivolous. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this court
reviews the entire record for reversible error). This court allowed Appellant
to file a supplemental brief in propria persona, but Appellant has not done
so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1) (2016), 13-4031 (2010), and 13-4033(A) (2010).1
Finding no reversible error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3            On June 2, 2015, a grand jury issued an indictment charging
Appellant with one count of aggravated assault, a class three dangerous
domestic violence felony. See A.R.S. § 13-1204 (Supp. 2015). Before trial,
the State filed allegations of historical priors, alleged Appellant had
committed the charged offense while released from confinement pursuant



1      We cite the current version of all applicable statutes because no
revisions material to this decision have occurred since the date of the
offense.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                      2
                           STATE v. CORONADO
                            Decision of the Court

to A.R.S. § 13-708 (Supp. 2015), and further alleged the existence of several
aggravating circumstances.

¶4             At trial, the State presented the following evidence: On May
23, 2015, S.M.S. (“the victim”) and Appellant began arguing in the family
room of their parents’ home over the treatment of their sister, who was in
the room watching television. Appellant appeared to be intoxicated. After
the victim threatened to call the police, Appellant responded that he would
“give [the victim] a good reason to call the cops” and went to the kitchen.
The victim’s daughter, who was also present, began to cry and scream, and
Appellant returned to the family room and approached the victim with two
knives. The victim picked up a bicycle and held it in front of her as a means
of self-defense and to defend her children. Appellant used the knives to
make noises with the bicycle tire’s rim, ostensibly to “scare” the victim.
Appellant then put the knives in his pocket, walked up to his and the
victim’s sister, apologized, and told her he loved her. The victim gathered
her children, left the house, and called the police. After police officers
arrived, Appellant refused to leave the home for more than three hours,
until a Strategic Assignment Unit intervened and Appellant was eventually
arrested.

¶5            The jury found Appellant not guilty of aggravated assault,
and not guilty as to the lesser-included charge of assault, but did find
Appellant guilty of the lesser-included charge of disorderly conduct, a class
6 felony. See A.R.S. § 13-2904(A)(6) (2010). The jury further found as
aggravating circumstances that the offense involved the use, threatened
use, or possession of a dangerous instrument, specifically two knives; was
a domestic violence offense; and was committed while Appellant was on
parole, community supervision, or any other release from confinement for
conviction of a felony offense.

¶6            After finding that Appellant had four prior felony
convictions, the court sentenced Appellant to a presumptive term of 3.75
years’ imprisonment with credit for 272 days of presentence incarceration.
Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶7           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdict. Appellant was represented by counsel at all stages of
the proceedings and was given the opportunity to speak at sentencing. The



                                       3
                           STATE v. CORONADO
                            Decision of the Court

proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶8             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶9            Appellant’s conviction and sentence are affirmed.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4